SULLIVAN, Judge
(concurring lightly):
An unexplained delay of 839 days between the close of the criminal trial and the action of the convening authority is outrageous and has no place in the superior justice system which the military has. Nevertheless, without prejudice being shown, I will affirm this ease. In the future, our court system may devise a more perfect system of accountability and responsibility which seldom has to lean on the twin crutches of “no prejudice” and “waiver” to achieve just results.